IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-50412                                   FILED
                                  Summary Calendar                          January 15, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
SEALED APPELLEE,

                                                 Plaintiff-Appellee

v.

SEALED APPELLANT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:10-CR-1600


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The Defendant-Appellant (Appellant) appeals from the district court’s
decision denying a joint motion to reduce his sentence under 18 U.S.C.
§ 3582(c)(2).   While his appeal was pending, Appellant was released from
prison. Thus, his appeal is DISMISSED as moot. See United States v. Booker,
645 F.3d 328, 328 (5th Cir. 2011).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.